In stating the case in in the opinion, it was said the case "went to the jury on count 2 alone." This seems to have been inaccurate, as count 1 was never eliminated, but was evidently overlooked, as no attack was made upon it by motion to strike or demurrer and, as counts 3 and 4, or A and B, were stricken out, we naturally assumed that the trial was had on remaining count 2. It is sufficient to say, however, that this oversight can in no way prejudice the appellant, as count 1 was substantially the same as count 2 with the superfluous and redundant matter stricken therefrom. *Page 597 
After a reconsideration of this cause upon rehearing, we are still of the opinion that the trial court committed no reversible error, and the motion is overruled.